                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


CLARA P. HAWKINS,

               Plaintiff,

v.                                                         No. 2:18-cv-00778-CG-KRS

UNITED STATES OF AMERICA,

               Defendant.


                                       SCHEDULING ORDER

        THIS MATTER comes before the Court following a telephonic Rule 16 scheduling

conference held on February 11, 2019. At the hearing, the Court adopted the parties’ proposed

Amended Joint Status Report and Provisional Discovery Plan, except for minor modifications

discussed on the record and included in the dates below.

        IT IS, THEREFORE, ORDERED that the parties shall follow the following discovery

plan:

        (a) Maximum of twenty-five interrogatories per side to the other side with responses due

           sixty days after service.

        (b) Maximum of twenty-five requests for admission per side to the other side with

           responses due sixty days after service.

        (c) Maximum of ten (10) depositions per side. Depositions shall not exceed two hous (six

           (6) hours for parties and experts) unless extended by agreement duing the deposition.

        IT IS FURTHER ORDERED that the following case management deadlines shall

govern:



                                                                                  Scheduling Order
                                                                                       Page 1 of 3
       (a) Defendant’s deadline to amend pleadings or join additional parties in accordance with

           Federal Rule of Civil Procedure 15: March 14, 2019;

       (b) Plaintiff’s expert-disclosure deadline: April 1, 2019;

       (c) Defendant’s expert-disclosure: May 13, 2019;

       (d) Deadline for supplementing discovery/disclosures: twenty days after receipt of new

           evidence triggering obligation to supplement;

       (e) Termination of discovery: September 30, 2019;

       (f) Motions relating to discovery: October 22, 2019;

       (g) All other motions, including dispositive and Daubert motions: November 6, 2019;

       (h) Pretrial order:    Plaintiff to Defendant by: November 18, 2019;

                              Defendant to Court by: November 25, 2019.

       IT IS FURTHER ORDERED that the Court must approve any changes to the timing or

scope of discovery, other than the parties’ agreement to extend the length of a deposition made

during the deposition in question. Requests by a party to change the timing or scope of

discovery, other than a mutual agreement to extend a deposition reached during the deposition,

must be made by motion and before the termination of discovery or the expiration of any

applicable deadline. Discovery must be completed on or before the termination of the discovery

deadline. A written discovery request must be propounded by a date so that the response to that

request shall be due on or before the discovery deadline.

       The parties are further reminded that the cutoff for motions related to discovery does not

relieve the party of the 21-day time period under Local Rule 26.6 to challenge a party’s

objections to answering discovery. The parties are encouraged to review Federal Rule of




                                                                                   Scheduling Order
                                                                                        Page 2 of 3
Procedure 26(a)(2) to ensure they properly disclose all testifying witnesses, not just those for

whom a report is required.



                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                     Scheduling Order
                                                                                          Page 3 of 3
